MEMORANDUM ***
Michael Earl Jefferson appeals from the sentence imposed following his conviction for one count of conspiracy to possess with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 846, and one count of possession with intent to distribute cocaine and cocaine base, in viola*615tion of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(B)(iii). The facts are known to the parties and need not be repeated here.
Because Jefferson’s plea agreement expressly conferred upon the government the “exclusive judgment” to determine whether to move for a sentence reduction, the government did not breach the agreement. Additionally, the government’s grounds for failing to move for such reduction were not arbitrary. See United States v. Espinoza-Cano, 456 F.3d 1126, 1136 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.